Citation Nr: 0943107	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-38 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to Department of Veterans Affairs (VA) 
benefits.


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The appellant did not have recognized service in the U.S. 
Armed Forces.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2008 decision of the VA Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied legal 
entitlement to VA benefits.

After the case was certified to the Board, additional 
evidence was added to the record, some of which had not been 
reviewed by the RO.  A remand, pursuant to 38 C.F.R. 
§ 20.1304 is not necessary, however, as the evidence is 
either duplicative or irrelevant to the claim on appeal.

The appellant was scheduled for an October 2009 Board video 
conference hearing but did not appear or indicate any desire 
to reschedule.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The service department has determined that the appellant did 
not have service as a member of the Philippine Commonwealth 
Army, including the recognized guerillas, in the service of 
the U.S. Armed Forces.


CONCLUSION OF LAW

Basic eligibility for VA benefits is not established. 38 
U.S.C.A. § 101(2), 107(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.1, 3.6, 3.40, 3.41, 3.203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The question before the Board is whether the appellant had 
qualifying service to establish eligibility for VA benefits.  
The record includes service department verification of the 
appellant's lack of recognized service in the U.S. Armed 
Forces. Because qualifying service and how it may be 
established are governed by law and regulations and because 
the service department's certification is binding, the 
Board's review is limited to interpreting the pertinent law 
and regulations.  The interpretation of the law is 
dispositive of the appeal, and no additional factual 
development would have any bearing on the ultimate outcome; 
thus, any defect in the duties to notify and assist the 
appellant with the development of his claim is harmless 
error. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

To establish basic eligibility for VA benefits, the claimant 
must be a veteran who had active military, naval, or air 
service. 38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.1, 3.6.

The National Personnel Records Center (NPRC) determined in 
January 2008 that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces.  
Previous letters from the NPRC dated from October 2003 to 
February 2004 also note that the Veteran's name was not shown 
on an officially recognized roster of any guerrilla 
organization.  The guerrilla recognition program terminated 
on June 30, 1948, and no names or organizational units had 
been added since that date.  

The appellant submitted copies of Affidavits submitted by 
individuals attesting to his service with the Western Leyte 
Guerrilla Warfare Forces.  They asserted that the appellant 
worked with the U.S. military during World War II fighting 
against the Japanese.  The appellant also submitted a list of 
names of former fellow servicemen and documents from the 
Philippine government, which listed him on a roster of 
Philippine Scouts. 

However, in cases for VA benefits where the requisite veteran 
status is at issue, the relevant question is whether 
qualifying service is shown under Title 38 of the United 
States Code and the regulations promulgated pursuant thereto.  
See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Where service department certification is required, the 
service Department's decision on such matters is conclusive 
and binding on the VA. 38 C.F.R. § 3.203(c); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  In short, under 38 
C.F.R. § 3.203, a claimant is not eligible for VA benefits 
unless a United States service department documents or 
certifies his or her service. Soria, 118 F. 3d at 749.  In 
this case, the service department has verified that the 
appellant does not have recognized service in the U.S. 
military, as detailed above.

Basic eligibility for VA benefits is precluded based on the 
appellant's service.  The disposition of this claim is based 
on the law, and not the facts of the case, and entitlement to 
VA benefits is not warranted.  See Mason v. Principi, 16 Vet. 
App. 129, 131-32 (2002); Sabonis, supra.


ORDER

Legal entitlement to VA benefits is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


